                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00064-RJC-DSC

UNITED STATES OF AMERICA,         )
                                  )
         Plaintiff,               )
                                  )
           v.                     )
                                  )                           ORDER
APPROXIMATELY $90,020 IN FUNDS    )
SEIZED DURING THE TRAFFIC STOP OF )
RICARDO DIAZ AND JOSE GUADELUPE )
RODRIGUEZ,                        )
                                  )
         Defendant.               )

      THIS MATTER comes before the Court on the United States of America’s

Motion for Default Judgment. (Doc. No. 13.)

      On February 13, 2017, the United States (“Government”) filed a Complaint for

Forfeiture in rem against the defendant-property captioned above. (Doc. No. 1.) The

Complaint alleged that the property is proceeds of drug trafficking and/or was used

to facilitate drug trafficking. (Doc. No. 1, ¶ 5.) The Complaint further alleged that

the following persons may have or claim an interest in the defendant-property: Jose

Rodriguez and Ricardo Diaz c/o Steven T. Meier, PLLC. (Doc. No. 1, at 5.)

      Beginning on February 17, 2017 and continuing for thirty days thereafter, the

Government provided Notice by Publication of this action pursuant to the Federal

Rules of Civil Procedure and Rule G(4)(a) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions. (Doc. No. 4.)

      In addition to notice by publication, Rule G(4)(b) requires that the Government
send direct notice of the action and a copy of the Complaint to potential claimants.

The record is devoid of any evidence that the Government provided direct notice of

this action and a copy of the Complaint to Jose Rodriguez and Ricardo Diaz, the

potential claimants identified in the Complaint. Instead, the Government merely

asserts in its Motion for Default Judgment that such direct notice was provided.

      IT IS THEREFORE ORDERED that the United States’ Motion for Default

Judgment, (Doc. No. 13), is DENIED without prejudice to refiling the motion with

sufficient evidence that direct notice was provided as required by Rule G(4)(b).




                           Signed: October 8, 2019




                                              2
